DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 18, 2022 has been entered. 
Claims 3 and 17 have been canceled. 
Claims 1-2, 4-16 and 18-20 are pending in this application. 
The Examiner has hereby withdrawn all outstanding objections and rejections set forth in the previous Action mailed March 3, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony T. Chen on April 25, 2022.
The application has been amended as follows: 

	As per Claim 2
Claim 2, page 2, line 3, “the plurality of operations queues” should read as “a plurality of operations queues”.

	
Therefore, the examiner’s amendment of claim 2 reads as follows:
	Claim 2
The method of claim 1, wherein the evaluating comprises: determining whether reading the data via the first path is within the latency budget according to feedback from a plurality of operations queues.

Allowable Subject Matter
Claims 1-2, 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Tanaka et al. (U.S. Patent Application Publication No. 2007/0050589 A1) discloses: A method, comprising:
evaluating whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data from the distributed storage system; and
identifying a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget, wherein the evaluating and the identifying are executed through a processor of the storage system
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when different threshold values of the numbers of write and read access times are compared with the numbers of write and read access times respectively, and both of the numbers of access times exceed the threshold values, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. Alternatively, when at least one of the numbers of write and read access times exceeds the threshold value, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. These hold true in description below.”
Paragraph [0089]: “At this time, the application programs 15 and 16 of the computer 10 can access the storage areas 301 and 302 of the lower storage system 300 by issuing read/write requests (i.e., access requests) to the virtual storage areas 211 and 212 of the upper storage system 200. The access procedure will be described later in detail with reference to FIG. 2A or the like.”
Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”
Paragraph [0160]: “The CPU (processor) 510 executes the program stored in the memory 550.”
The Examiner finds the setting of a threshold value by computer 10 for the number of read access times during a predetermined read time period, in response to the read access requests to virtual storage areas 211, as disclosed in Tanaka teaches the claimed “method, comprising: evaluating whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data from the distributed storage system”. Specifically, the Examiner finds the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “evaluating whether a read time to read data . . . is within a latency budget”.
The Examiner further finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “identifying a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget”.
The Examiner further finds the CPU (processor) 510 executing the program stored in the memory 550, which includes the DM program 555 instruction for the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201 as disclosed in Tanaka teaches the claimed “wherein the evaluating and the identifying are executed through a processor of the storage system.”).
However, the Examiner finds Tanaka does not teach or suggest the claimed “method, comprising: evaluating whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data from the distributed storage system; and identifying a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget, wherein the evaluating and the identifying are executed through a processor of the distributed storage system, and wherein the data is distributed throughout a plurality of storage nodes through erasure coding”. A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 8, Tanaka et al. (U.S. Patent Application Publication No. 2007/0050589 A1) discloses: A storage system, comprising:
storage memory (memory 550);
at least one processor (CPU (processor) 510), configured to:
evaluate whether a read time to read data stored within memory via a first path associated with the plurality of queues is within a latency budget, responsive to a request to read the data; and
identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when different threshold values of the numbers of write and read access times are compared with the numbers of write and read access times respectively, and both of the numbers of access times exceed the threshold values, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. Alternatively, when at least one of the numbers of write and read access times exceeds the threshold value, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. These hold true in description below.”
Paragraph [0089]: “At this time, the application programs 15 and 16 of the computer 10 can access the storage areas 301 and 302 of the lower storage system 300 by issuing read/write requests (i.e., access requests) to the virtual storage areas 211 and 212 of the upper storage system 200. The access procedure will be described later in detail with reference to FIG. 2A or the like.”
Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”
Paragraph [0160]: “The CPU (processor) 510 executes the program stored in the memory 550.”
The Examiner finds the setting of a threshold value by computer 10 for the number of read access times during a predetermined read time period, in response to the read access requests to virtual storage areas 211, as disclosed in Tanaka teaches the claimed “evaluate whether a read time to read data stored within memory via a first path associated with the plurality of operations queues is within a latency budget, responsive to a request to read the data”. Specifically, the Examiner finds the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “evaluate whether a read time to read data . . . is within a latency budget”.
The Examiner further finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget.”).
However, the Examiner finds Tanaka does not teach or suggest the claimed “plurality of queues coupled to the storage memory . . . evaluate whether a read time to read data stored within memory via a first path associated with the plurality of queues is within a latency budget”. A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  
	
Regarding independent claim 15, Tanaka et al. (U.S. Patent Application Publication No. 2007/0050589 A1) discloses: A non-transitory computer readable storage medium (memory 550) storing instructions, which when executed, cause a processing device (CPU (processor) 510) to:
evaluate whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data; and
identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when different threshold values of the numbers of write and read access times are compared with the numbers of write and read access times respectively, and both of the numbers of access times exceed the threshold values, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. Alternatively, when at least one of the numbers of write and read access times exceeds the threshold value, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. These hold true in description below.”
Paragraph [0089]: “At this time, the application programs 15 and 16 of the computer 10 can access the storage areas 301 and 302 of the lower storage system 300 by issuing read/write requests (i.e., access requests) to the virtual storage areas 211 and 212 of the upper storage system 200. The access procedure will be described later in detail with reference to FIG. 2A or the like.”
Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”
Paragraph [0160]: “The CPU (processor) 510 executes the program stored in the memory 550.”
The Examiner finds the setting of a threshold value by computer 10 for the number of read access times during a predetermined read time period, in response to the read access requests to virtual storage areas 211, as disclosed in Tanaka teaches the claimed “evaluate whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data”. Specifically, the Examiner finds the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “evaluating whether a read time to read data . . . is within a latency budget”.
The Examiner further finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget.”
The Examiner further finds the CPU (processor) 510 executing the program stored in the memory 550, which includes the DM program 555 instruction for the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201 as disclosed in Tanaka teaches the claimed “non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device to: evaluate whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data; and identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget.”).
However, the Examiner finds Tanaka does not teach or suggest the claimed “non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device to: evaluate whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data; and 4Appl. No. 17/213,697 identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget, wherein the data is distributed throughout a plurality of storage nodes through erasure coding”. A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  
Claims 2, 4-7, 9-14, 16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112